Citation Nr: 9934478	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97 - 34 553	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

Entitlement to service connection for defective hearing of 
the right ear. 

Entitlement to service connection for a right knee 
disability, including arthritis.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from May 1985 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for 
defective hearing of the right and left ears, for bilateral 
tinnitus, for a right knee disorder, and for a left knee 
disorder.  While this case was pending appellate review, a 
subsequent rating decision of December 1997 granted service 
connection for tinnitus of the right ear [sic], evaluated as 
noncompensably disabling.  That action constituted a complete 
grant of the benefit sought on appeal with respect to that 
disability, and the veteran did not take issue with any 
aspect of that determination.  

This case was previously before the Board in November 1998, 
at which time the issue of entitlement to service connection 
for defective hearing of the left ear was denied as not well 
grounded, and the claim for tinnitus of the left ear was 
denied as legally insufficient on the grounds that tinnitus 
is a single disability, rather than a unilateral or bilateral 
disability, under the provisions of VA's Schedule for Rating 
Disabilities, and that a grant of service connection for 
tinnitus represents a grant of the maximum benefit available 
under a claim for service connection for that disorder.  See  
38 C.F.R. Part 4, § 4.87a, Diagnostic Code 6260 (1999).  

While this case was in remand status, a rating decision of 
September 1999 granted service connection for degenerative 
joint disease and crepitus of the left knee, evaluated as 10 
percent disabling, effective February 20, 1997.  That action 
constituted a complete grant of the benefit sought on appeal 
with respect to that issue, and the veteran did not take 
issue with any aspect of that determination.  The September 
1999 rating decision further granted an increased rating of 
10 percent for the veteran's service-connected tinnitus, 
effective February 20, 1997.  The veteran has not taken issue 
with any aspect of that determination, and such is not 
currently in appellate status.  The Board limits its 
consideration herein to the issues listed on the title page 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran failed to report for scheduled VA 
examinations in August 1999 without good cause shown.

3.  The evidence contained in the record is insufficent to 
establish the service incurrence of defective hearing of the 
right ear, and no competent medical evidence has been 
submitted which links or relates thaty disability to trauma 
or pathology sustained during active service. 

4.  The evidence contained in the record is insufficent to 
establish the service incurrence of a right knee disability, 
including arthritis, and no competent medical evidence has 
been submitted which links or relates that disability to 
trauma or pathology sustained during active service.  


CONCLUSIONS OF LAW

1.  Defective hearing of the right ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991).  

2.  A right knee disability, including arthritis, was not 
incurred in or aggravated by active service, and the service 
incurrence of arthritis of the right knee may not be 
presumed.  38 U.S.C.A. §§ 1131, 1137, 5107(a) (West 1991);  
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  We further find that the facts 
relevant to the issues on appeal have been properly developed 
within the limitations imposed by the veteran's failure to 
report for scheduled VA examinations, and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. § 5107(a) (West 
1991).  On appellate review, the Board sees no areas in which 
further development might be productive.

Service Connection for Defective Hearing of the Right Ear

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for defective hearing of 
the right ear because it did not take into account or 
properly weigh the medical and other evidence of record.  It 
is contended that the veteran worked on the flight line 
during active service and experienced acoustic trauma; that 
he experienced at least two episodes of otitis media of the 
right ear during active service, as well as a traumatic 
perforation of the right tympanic membrane; and that such 
inservice disease and injury cannot be dissociated from the 
compensable right ear hearing loss shown on VA audiological 
examination in October 1997.  

I.  The Evidence

The Board's review of the record shows that the veteran's DD 
Form 214 establishes that his military occupational specialty 
was Aircrew Life Support Specialist (12250).  On an audiogram 
performed on service entrance examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
6000
RIGHT
10
5
10
15
5
LEFT
5
15
5
5
5

These findings on audiometric examination for service entry 
were considered to be within normal limits.

The veteran's service medical records show that in September 
1986, he was seen with complaints of a right earache of 
several days' duration.  Examination revealed erythema and 
bulging of the right tympanic membrane.  The clinical 
assessment was right otitis media.  He was given 
prescriptions for Amoxicillin and Actifed.  In February 1989, 
the veteran was seen in the dental clinic and found to have 
an ear infection.  He was treated with Penicillin, Sudafed, 
and aspirin.  Subsequently in February 1989, he was seen in 
the Primary Care clinic for complaints of dizziness, 
inability to hear, and pain in the right ear.  Examination 
disclosed that his tympanic membranes were dull and 
erythymic, bilaterally.  The clinical assessment was 
bilateral otitis media.  He was treated with Amoxicillin, 
Sudafed, and Tylenol.  In April 1989, the veteran was seen 
after sustaining a traumatic perforation of the right 
tympanic membrane while cleaning his ear. 

A reference audiogram performed in July 1991 disclosed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
6000
RIGHT
10
15
15
15
10
LEFT
5
15
10
0
0

These findings on the July 1991 reference audiogram revealed 
an objectively measurable decrease in hearing acuity in the 
veteran's right ear at 2000, 3000 and 6000 Hertz.  In 
September 1991, he was issued ear plugs to protect his 
hearing when exposed to hazardous noise.

Although the veteran complained of ear, nose or throat 
trouble at the time of his service separation examination in 
October 1992, an audiometric or other examination of his 
hearing acuity was not performed.

On a VA audiometric examination conducted in November 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
20
35
30
29
LEFT
10
20
20
15
17

Speech audiometry revealed speech recognition ability of 92 
percent correct in the right ear and of 96 percent correct in 
the left ear.  Negative middle ear pressure was reported in 
the right ear.  These findings show that on VA examination 
conducted in November 1997, the veteran's loss of right ear 
hearing acuity met the criteria for disability in his right 
ear.  See  38 C.F.R. § 3.385 (1998).

In November 1998, the Board remanded this case to the RO for 
additional development, to include consideration of the 
veteran's claim for service connection for a right ear 
hearing loss under the holding of the United States Court of 
Appeals for Veterans Claims (Court) in  Hensley v. Brown,  5 
Vet. App. 155, 161 (1993).  In that case, the Court held that 
where a veteran's service medical records clearly reflect an 
objectively measurable and measured worsening of hearing 
during service, the Board is required to determine whether 
that worsening constituted an in-service increase in 
disability.  That decision further held that "a claimant may 
establish direct service connection for a hearing disability 
initially manifest several years after separation from 
service on the basis of evidence showing that the current 
hearing loss is causally related to injury or disease 
suffered in service."  Hensley, at 164.  

In addition, the RO was instructed to ask the veteran to 
identify specific names, addresses, and approximate dates of 
treatment for all health care providers from whom he has 
received treatment for his right ear hearing loss since 
service separation.  With any necessary authorization from 
the veteran, the RO was to attempt to obtain copies of all 
pertinent records identified by the veteran that had not been 
previously secured, and to obtain copies of all clinical 
records pertaining to treatment of the veteran at the VA 
outpatient clinic, Lawton, Kansas, or the VAMC, Oklahoma 
City, Oklahoma, in December 1997 and subsequently. 

On Remand, the RO was to further schedule a complete VA 
audiological and audiometric examination of the veteran to 
determine the current nature, extent, and etiology of any 
right ear hearing loss found present.  The examiners were to 
be asked to review the veteran's claims folder and take a 
complete history from that source, including all treatment 
reports and inservice audiometric studies; and to offer an 
opinion as to whether the evidence establishes that the 
veteran's inservice increase in hearing disability and 
postservice disabling hearing loss of the right ear are at 
least as likely as not to be a consequence of inservice 
disease or injury, including acoustic trauma, middle ear 
infections, and a perforated right tympanic membrane.

The records shows that an RO letter of November 1998 asked 
the veteran to identify specific names, addresses, and 
approximate dates of treatment for all health care providers 
from whom he has received treatment for his right ear hearing 
loss since service separation.  He was further asked to 
complete and submit VA Forms 21-4142 providing necessary 
authorization for the RO to attempt to obtain copies of all 
pertinent records identified by the veteran that had not been 
previously secured, and to obtain copies of all clinical 
records pertaining to his defective hearing of the right ear.  

VA outpatient treatment records dated from December 1997 to 
June 1998 are duplicates of those previously received and 
considered, and do not relate the veteran's current defective 
hearing of the right ear to his period of active service. 

The veteran failed to respond to the RO letter of November 
1998, to submit the requested medical record release 
authorizations, and further failed to provide the requested 
information.  In addition, he failed to report for a 
scheduled VA examination in August 1999, preventing the RO 
from obtaining the necessary medical opinion called for in 
the Board's remand order of November 1998.  

II.  Analysis

Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  
38 C.F.R. § 3.326(a) (1999).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655 (a) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (b) (1999).

The records show that the veteran failed to report for a 
scheduled VA examination 
required in order to establish his entitlement to VA 
disability compensation benefits for defective hearing of the 
right ear, although the inadequacy of the current evidence 
and the necessity for that examination and a medical opinion 
was fully set out in the text of the Board's remand order of 
November 1998.  Further, the veteran failed to respond to the 
RO letter of November 1998, to submit the requested medical 
record release authorizations, or to provide the requested 
information.

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
reconsidered, 1 Vet. App. 406 (1991).

While the veteran has attributed his right ear hearing loss 
to inservice acoustic trauma, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
inapplicable where the record contains no competent lay or 
medical evidence showing that the veteran had a chronic right 
ear hearing loss in service and still has such condition.  
Further, competent medical or lay evidence which relates the 
present condition to any inservice symptomatology has not 
been submitted.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The veteran has not asserted that his right ear 
hearing loss was incurred in combat, or is related to combat, 
and the lightened evidentiary burden afforded combat veterans 
is inapplicable in this case.  38 U.S.C.A. § 1154(b) (1999);  
38 C.F.R. § 3.304(d) (1999).

The Board finds that the current medical and other evidence 
of record does not establish that defective hearing of the 
right ear was incurred or aggravated during active service, 
and that there is no competent medical evidence which links 
or relates his current defective hearing of the right ear to 
ear trauma or pathology incurred during active service.  
Thus, "evidence showing that the current hearing loss is 
causally related to injury or disease suffered in 
service[,]" as required by Hensley, id., has not been 
submitted.  Accordingly, the claim for service connection for 
defective hearing of the right ear is denied.  

Service Connection for a Right Knee Disability, including 
Arthritis

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for a right knee 
disability, including arthritis, because it did not take into 
account or properly weigh the medical and other evidence of 
record.  It is contended that the veteran suffered repeated 
injuries during active service requiring treatment to his 
right knee; that he complained of knee symptoms at the time 
of his service separation examination; and that VA outpatient 
records and VA examination reports demonstrate current right 
knee disability, including symptomatic knees with 
patellofemoral syndrome. 

I.  The Evidence

The service medical records disclose that the veteran was 
seen in October 1986 with complaints of a twisting injury to 
his right knee.  Examination revealed mild tenderness at the 
medial joint line, pain on full extension, and medial edema.  
He was again seen in July 1991 with complaints of mild right 
knee joint pain, activity induced.  An abrasion was noted at 
the medial aspect of the right knee.

At the time of his service separation examination in October 
1992, the veteran complained of intermittent left knee pain 
associated with activity since sustaining a twisted left knee 
in 1986, but made no mention of any right knee trauma or 
symptomatology.  His report of service separation examination 
disclosed no abnormalities of the right lower extremity or 
right knee. 

A rating decision of April 1997 denied entitlement to service 
connection for his bilateral knee disabilities without 
examining the veteran.  The basis for those determinations 
was that the claims for bilateral knee disability were not 
well grounded.  Following initiation of a timely appeal, 
multiple examinations of the veteran were scheduled.  

VA outpatient clinic records dated in December 1997 cited the 
veteran's statement that he injured both of his knees playing 
football in the military, and his complaints of popping and 
cramping of the knees, right more than left.  Examination 
revealed crepitus in both knees, bilaterally.  The clinical 
assessment was degenerative joint disease, both knees.  The 
veteran was referred for X-ray examination of both knees.  He 
was given Ace wraps for his knees, together with pain 
medication.  No further record of the veteran's treatment or 
consultations regarding a right knee disability are 
associated with the claims folder.  Those VA outpatient 
treatment records do not relate the veteran's current right 
knee disability, including arthritis, to his period of active 
service. 

The veteran failed to respond to the RO letter of November 
1998, to submit the requested medical record release 
authorizations, and further failed to provide the requested 
information.  In addition, he failed to report for a 
scheduled VA examination in August 1999, preventing the RO 
from obtaining the necessary medical opinion called for in 
the Board's remand order of November 1998.

II.  Analysis

When this case was previously before the Board in November 
1998, it was determined that the claim for service connection 
was well grounded under the provisions of  38 C.F.R. 
§ 3.303(b) (1999) and the Court's decision in  Savage v. 
Gober,  10 Vet. App. 486, 498 (1997).  The Court held that 
the chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  Savage, at 498. In addition, if 
chronicity is not applicable, a claim may still be well 
grounded on the basis of  38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage,  at 498.  

However, the above-cited regulations and case law address the 
issue of well groundedness.  In this case, the veteran's 
claim for service connection for a right knee disability, 
including arthritis, has previously been found to be well 
grounded, and the appeal has reached that point in the 
appellate process where VA is required to comply with the 
duty to assist the veteran mandated by  38 U.S.C.A. § 5107(a) 
by undertaking any indicated development prior to 
adjudication on the merits.  
Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a VA examination 
will be authorized.  This paragraph applies to original and 
reopened claims as well as claims for increase submitted by a 
veteran, surviving spouse, parent, or child.  Individuals for 
whom an examination has been scheduled are required to report 
for the examination.  38 C.F.R. § 3.326(a) (1999).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655 (a) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (b) (1999).

The records show that the veteran failed to report for a 
scheduled VA examination 
required in order to establish his entitlement to VA 
disability compensation benefits for a right knee disability, 
including arthritis, although the inadequacy of the current 
evidence and the necessity for that examination and a medical 
opinion was fully set out in the text of the Board's remand 
order of November 1998.  Further, the veteran failed to 
respond to the RO letter of November 1998, asking that he 
submit the requested medical record release authorizations, 
or to provide the requested information.

While the veteran has attributed his right knee disability, 
including arthritis, to inservice trauma, the Court has held 
that a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  While 
lay testimony is presumed competent under certain 
circumstances for purposes of establishing a well-grounded 
claim, such presumption vanishes during the subsequent merits 
adjudication.   If such testimony is not competent, it cannot 
be probative.

For the foregoing reasons, the Board remanded the issue of 
entitlement to service connection for a right knee 
disability, including arthritis, to the RO for orthopedic and 
neurologic examinations of the veteran to determine the 
nature, extent and 
etiology of the any knee disability found present; and to 
state their opinions, with complete rationale, as to whether 
it was at least as likely as not that any current right knee 
disability found present, including arthritis, is causally 
related to the veteran's documented inservice right knee 
injury.  It is that examination which could not be completed 
due to the veteran's failure to report.  

The Board gain notes that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have evidence that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); reconsidered, 1 Vet. App. 406 (1991).

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
inapplicable where the record contains no competent lay or 
medical evidence showing that the veteran had a chronic right 
knee disability, including arthritis, in service.  Further, a 
chronic right knee disability, including arthritis, was not 
shown during service or during an applicable presumptive 
period, and no competent evidence, either medical or lay, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  The veteran has not 
asserted that his right knee disability, including arthritis, 
was incurred in combat, or is related to combat, and the 
lightened evidentiary burden afforded combat veterans is 
inapplicable in this case.  38 U.S.C.A. § 1154(b) (1999);  
38 C.F.R. § 3.304(d) (1999).

The Board finds that the current medical and other evidence 
of record does not establish that a right knee disability, 
including arthritis, was incurred or aggravated during active 
service, and that there is no competent medical evidence 
which links or relates his current right knee disability, 
including arthritis, to trauma or pathology incurred during 
active service.  Accordingly, the claim for service 
connection for a right knee disability, including arthritis, 
is denied.  

With respect to each of the issues on appeal, the veteran has 
failed to submit evidence showing a link between active 
service and the claimed disabilities.  As the evidence in 
this case does not favor the veteran and is not in equipoise, 
the doctrine of reasonable doubt is inapplicable.  38 C.F.R. 
§ 3.102 (1999);  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Although the Board has considered and denied the veteran's 
claims for service connection for defective hearing of the 
right ear and a right knee disability, including arthritis, 
on a ground different from that of the RO's original 
determination, that is, on the basis of whether the veteran 
is entitled to prevail on the merits rather than whether his 
claims are well grounded, the veteran has not been prejudiced 
by this decision.  In its November 1998 decision and remand, 
the Board determined that the veteran's claims for service 
connection for defective hearing of the right ear and a right 
knee disability, including arthritis, were well 
grounded, and explained the regulations and case law 
supporting that determination.   Thereafter, the RO 
reconsidered the remanded claims in light of the Board's 
findings that such claims were well grounded, and issued a 
Supplemental Statement of the Case notifying the appellant of 
the actions taken, and the applicable law and regulations.  
For the reasons stated, the Board finds that the veteran has 
not been prejudiced either by the actions of the RO or the 
Board in this matter.  Bernard, at 392-394.  


ORDER

Service connection for defective hearing of the right ear is 
denied. 

Service connection for a right knee disability, including 
arthritis, is denied. 




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

